Pee Curiam.
From a judgment in an action upon contract rendered by one of the District Courts of Newark, an appeal was taken to the Supreme Court, pursuant to the act. Pamph. L. 1902, p. 565. The Supreme Court affirmed the judgment upon grounds expressed in the following per curiam:
“The state of the ease fails to show that any legal question was presented to the trial court. There is no objection to evidence, no request to find, and no exception to the actual finding. There is, therefore, no determination of the District Court in point of law or upon the admission or rejection of evidence for us to review. O'Donnell v. Weiler, 43 Vroom 142.”
We concur in the view thus expressed, and the judgment of the Supreme Court should therefore be affirmed.
For affirmance—The Chancellor, Chief Justice, Garrison, Parker, Bergen, Voorhees, Bogert, Vredenburgh, Vroom, Dill, Congdon, JJ. 11.
For reversal—None.